Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 3/3/2021. 
Claims 1-23 and 38-40 are pending.  Claims 38-40 are new. Claims 24-37 have been cancelled.  Claims 1 and 8 have been amended.  Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 13, and 38-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. US2018/0247905A1 (hereinafter Yu).
claim 1, Yu teaches 1. a System-in-Package (SiP) device, comprising: a substrate (see para. 0061, 0064-0065, substrate 400); 
a power management device (see para. 0033, power management dies); 
a microprocessor (see para. 0015); 
one or more additional components (see para. 0033), wherein said additional components and said microprocessor are arranged such that the SiP device performs one or more preselected functions (see para. 002, 0011, 0015-0016, 0033, 0063; wherein the additional elements/components perform functions); 
a package (package 400, 500) encapsulating said substrate, said power management device, said microprocessor, and said additional components (see 0062-0068); and 
a plurality of external connectors (see para. 0017, 0054, 0071-0072 , external connectors 166, 126, 602), wherein a first plurality of said external connectors are for one or more of providing and/or receiving signals corresponding to said one or more preselected functions during operation of the SiP device (see para. 0016-0018, 0033, 0035-0037, 0040, 0071-0072, external connectors 166, 126, 602), and wherein a second plurality of said external connectors are for one or more of providing and/or receiving communications signaling for one or more of said power management device and said microprocessor (see para. 0016-0018, 0033, 0035-0037, 0040, 0071-0072, external connectors 166, 126, 602).
Regarding claim 2, Yu further teaches that said power management device is a Power Management Integrated Circuit (PMIC)  (see para. 0033).
Regarding claim 3, Yu furhter teaches that said microprocessor is a microcontroller or microcomputer (see para. 0033). 
claim 4, Yu further teaches that the plurality of external conectors are pin connectors or a ball grid array (see para. 0055, where conductive connectors 166 may be BGA/ball grid array connectors).
Regarding claim 5, Yu further teaches that  said substrate comprises operative interconnections between said power management device, said microprocessor, and at least one of said additional components (see para. 0031-0033, 0034, 0064, where interconnections are disclosed).
Regarding claim 6, Yu further teaches that said additional components comprise both active and passive components (0031-0033, 0034, 0064).
Regarding claim 7, Yu further teaches that said additional components comprise one or more of a Low Drop Out (LDO) power supply, memory, and wireless communication subsystem (see para. 0016, 0018, 0025, 0033, 0059, 0071, where memory and wireless communication subsystem is disclosed).
Regarding claim 11, Yu further teaches one or more externally controllable switches (see para. 0018, where relay signals are disclosed and wherein the signals are transmitted and received from other devices from outside, therefore a relay or switch is implied and wherein the relay signals are coming from outside).
Regarding claim 13, Yu further teaches that said communications signaling comprises one or more of control signaling, hand-shake signaling, and data signaling (see para. 0012, 0016, 0025, 0033, 0059, 0067, where signal lines or feed lines are disclosed and signals are received and transmitted to and from elements through feed lines, and relaying signals between elements).
claim 38, Yu further teaches wherein said plurality of external connectors are at least partially exposed from said package (see para. 0040, 0043)
Regarding claim 39, Yu further teaches that said plurality of external connectors comprise a wireless communications subsystem (see para. 0016, 0018, 0025, 0033, 0059, 0071, where memory and wireless communication subsystem is disclosed).
Regarding claim 40, Yu further teaches said communications signaling is for one or more of testing, programming, and modifying a setting of said power management device or said microprocessor (see para. 0033, 0073, 0078).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US2018/0247905A1 (hereinafter Yu) in view of Okajima et al. US2017/0336816A1 (hereinafter Okajima).
Regarding claim 8, Yu teaches all the materials as applied above.  However Yu do not expressly or explicitly teaches a third plurality of said external connectors are for one or more of providing and/or receiving at least one of an input voltage and an output voltage of said power management device .

Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the external connectors of the system of Yu for one or more of providing and/or receiving at least one of an input voltage and an output voltage of said power management device for the benefit of providing a means to control a voltage to be supplied from one power supplier to a plurality of semiconductor integrated circuits (see para. 0002), and enhancing the system by achieving a higher performance at faster speed while decreasing the power consumption of the semiconductor (see para. 0003-0005).  
Allowable Subject Matter
Claims 9-10, 12, and 14-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 and 38-40 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments and because the new ground of rejection does not rely on any reference 
Rejections under 35 USC 112(b) have been withdrawn in view of the amendments filed on 3/3/2021.
Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864